UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-1062



In Re:   JUSTIN CLAY BEAVER,

                Petitioner.


                 On Petition for Writ of Mandamus.
                        (1:07-cv-00305-CGM)


Submitted:   March 27, 2008                  Decided:   April 4, 2008


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Justin Clay Beaver, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Justin     Clay   Beaver    petitions   for    writ   of   mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2254 (2000) petition.         He seeks an order from this court

directing the district court to act.           The district court dismissed

Beaver’s   §   2254   petition   by    order    entered   October     9,   2007.

Therefore, although we grant leave to proceed in forma pauperis, we

deny the mandamus petition as moot. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                             PETITION DENIED




                                      - 2 -